UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-37587 CytomX Therapeutics, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 27-3521219 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 151 Oyster Point Blvd., Suite 400
